Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, and Species B1 in the reply filed on 21 April 2022 (“Response”) is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claims 6 and 8 are respectively withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2 and A3, there being no allowable generic or linking claim. 
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B2, there being no allowable generic or linking claim. 
Claims 1-5, 7, 9, 10, 12-14, and 16-19 are examined on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“[T[he upper edge” in claim 16 lacks antecedent basis.  For prior art rejection below, it is assumed that the claim instead recited “an upper edge”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008/133141 A (referenced below using its machine translation, “JP ‘141”).
Considering claims 1, 2, and 14, JP ‘141 discloses a laminated glass comprising two glass layers joined by a multi-component interlayer having a high rigidity portion 11-A and a low rigidity portion 11-B, wherein the high rigidity portion is expressly shown to directly contact both glass substrates (JP ‘141 ¶ 0015-0019 and Fig. 4).  As shown in various figures, the region of lower rigidity accounts for a greater surface area.   JP ‘141 further discloses that both portions may be multilayered (e.g. id. Fig. 5).  JP ‘141 thus anticipates claims 1, 2, and 14.
Considering claims 4 and 16, as the claims are recited using open transitional phrase, the claims are merely considered to require express presence of element recited (in the current case, presence of the more rigid interlayer material in a central region) and not considered to expressly forbid the presence of the more rigid interlayer material in other regions.  Fig. 7c of JP ‘141 clearly shows that the more rigid interlayer material is located in a central portion and directly adjacent to a peripheral edge of the laminated glass.

Claims 1, 2, 4, 7, 12-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0221101 A1 (“Bronstein”).  
As the effective filing date of all pending claims is that of PCT application PCT/EP2019/070627 (viz. 31 July 2019), the disclosure of the PCT application of Bronstein (viz. what is disclosed in PCT/JP2019/018300, filed in English on 7 May 2019) constitutes prior art until Applicant perfects priority of the instant application.  Nonetheless, most of the disclosure of Bronstein discussed below is fully supported by U.S. Provisional Application 62/666,220 (filed on 3 May 2018 and in English).
Considering claims 1, 2, 4, 7, and 17 Bronstein discloses a laminated vehicle windshield comprising an outer pane, an inner pane, and a composite interlayer joining the two panes, wherein the composite interlayer comprises a major portion constituted of a standard interlayer material (preferably PVB) and a minor portion having stiffness (viz. Young’s Modulus) greater than that of the material constituting the major portion (Bronstein ¶ 0046-0052 and Fig. 2b, reproduced infra).  


    PNG
    media_image1.png
    298
    293
    media_image1.png
    Greyscale

Specifically, Bronstein discloses that the minor portion may be made of a high stiffness PVB or polycarbonate, with usage of Saflex DG41 expressly mentioned (id. ¶ 0064-0066), wherein Saflex DG41 is the preferred high stiffness PVB material used in the instant application.  Specifically, Bronstein discloses that the minor portion should correspond to the area of the windshield onto which a mirror base is adhered (id. ¶ 0049 and Fig. 1a), which is located at a central region of the windshield.  Bronstein thus anticipates claims 1, 2, 4, 7, and 17.
Considering claims 12 and 19, Bronstein discloses usage of inner glass pane having thickness of 0.55 and 0.7 mm (e.g. id. Table 1).
Considering claim 13, each of the composite PVB used has a (standard) thickness of 0.76 mm (id. ¶ 0050).
Considering claim 14, Bronstein discloses that the PVB material of the major portion may be a multilayer (id. ¶ 0050).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10, and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Bronstein, as applied to claim 1 above.
Considering claim 5, it is clear from the discussion above that Bronstein is analogous (for being in the same field of endeavor and for attempting to provide a solution substantially similar to that of the instant application).  At least the disclosure of Bronstein available in its PCT application states that the minor portion may be circular or rectangular (Bronstein ¶ 0051).  Furthermore, Fig. 2b of Bronstein shows that the minor portion has an outer periphery concentric with that of the mirror base, wherein the latter is in the shape of a button (id. ¶ 0041).  As button has a circular shape, it stands to reason that so will the minor portion.  Alternatively, person having ordinary skill in the art would readily understand that a standard button shape would have a circular shape, which means any shape concentric thereto would also be circular in shape.
Considering claims 9 and 18, it is readily apparent both from Bronstein and from daily life that the area of attachment of a mirror mount is exceedingly small in comparison to the area of a windshield to which the mirror mount is attached.  By this rationale, claims 9 and 18 are deemed to be at least rendered obvious (if not anticipated).  
Considering claim 10, as discussed above, Bronstein discloses the usage of Saflex DG41 as the PVB material having higher stiffness.  Although Bronstein does not expressly disclose modulus of the lower stiffness conventional PVB, it is hereby contended that person having ordinary skill in the art would readily understand what is meant by “conventional PVB” and would recognize that these PVB material would have low Young’s Modulus.  This assertion is further supported by the instant application’s reference of the low stiffness PVB as “standard PVB”, which is considered to have meaning substantially similar to “conventional PVB” (as used in Bronstein).  As the standard PVB of the instant application either necessarily has or is understood to span the range of 20 MPa or lower, the conventional PVB of the prior art is considered to possess similar properties.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bronstein as applied to claim 1 above, and further in view of U.S. 2017/0129219 A1 (“Uebelacker”).
Considering claim 3, Bronstein differs from the claimed invention, as it does not disclose the usage of polymer-based panes.
However, usage of a polymer-based panel in the construction of vehicular glazing (viz. field of endeavor of the instant application) is well-known.  For instance, Uebelacker teaches such a vehicular composite panel having a glass pane and a polymeric pane mad of either PC or PMMA (e.g. Uebelacker ¶ 0043-0044).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have made at least one of the panes in the laminated vehicular windshield of Uebelacker a polymeric pane, for doing so results in reduction of mass (id. ¶ 0010).




Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the other cited references other than the Kiragiannis reference anticipates claim 1.  Kiragiannis renders obvious claim 1; though the composite interlayer in this reference do not have the interlayer materials of different rigidities in a side-by-side relationship along a respective minor surface thereof (the interlayer materials in Kiragiannis abuts along a respective major surface), such a relationship is not recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781